DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 37, 38, 40, 41, 43, 44, 45, 49, and 50 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Douglas (US Pat 5,310,546).
  	Regarding claims 37, 38, and 43, Douglas discloses a composition such as a mouthwash (personal care product) comprising between about 0.25% and about 0.65% hydrogen peroxide, between about 0.005% and about 0.1% zinc chloride, at least about 0.012% sodium citrate, the sodium citrate content being such that the ratio of sodium citrate to zinc chloride is in the range of from about 1 to 1 to about 2 to 1, at least about 0.03% sodium lauryl sulfate, the sodium lauryl sulfate content being such that the ratio of sodium lauryl sulfate to zinc chloride is in the range of from about 2 to 1 to about 8 to 1, at least about 0.006% citric acid, and disodium EDTA in the range of from about 0.022% to about 0.1% (example 2, col. 6, ln 1-15; col. 2, ln 23-33, col. 4, ln 24-26). Alternatively, it would have been obvious to vary amounts of disodium EDTA, sodium citrate, and zinc chloride to various amounts because the composition of Douglas is formulated to advantageously has the ability to interfere with the metabolic activity of pathogenic microbiota (composition for inhibiting growth or biofilm formation associated with personal care products) (col. 3, ln 10-13).
 	Douglas discloses a composition such as a mouthwash (personal care product) comprising disodium EDTA, sodium citrate, zinc chloride, and citric acid (example 2, col. 6, ln 1-15; col. 2, ln 23-33). Zinc chloride advantageously has the ability to interfere with the metabolic activity of pathogenic microbiota (composition for inhibiting growth or biofilm formation associated with personal care products) (col. 3, ln 10-13). Douglas discloses the composition comprising water (example 2, col. 6, ln 1-15; col. 2, ln 23-33).
 	Regarding claim 41, 45, and 50, Douglas discloses the composition in the form of a mouthwash (disinfecting solution; solution) (example 2, col. 6, ln 1-15; col. 2, ln 23-33).
	Regarding claims 40 and 44, Douglas discloses the composition further comprising poloxamer 407 (surfactant) (example 2, col. 6, ln 1-15; col. 2, ln 23-33).
	Regarding claim 49, Douglas discloses the composition in the form of a mouthwash (the mouthwash solution is a personal care device impregnated with the ingredients of the solution) (example 2, col. 6, ln 1-15; col. 2, ln 23-33).

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
     obviousness or  nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US Pat 5,310,546) as applied to claims 37, 38, 40, 41, 43, 44, 45, 49, and 50 above and further in view of Beerse et al. (US 6,294,186 B1) hereinafter Beerse.
 	The teachings of Douglas are disclosed above.
 	Regarding claim 39, Douglas does not explicitly disclose the presence of benzoic acid. 
 	However, Beerse discloses an antimicrobial composition comprising benzoic acid (antimicrobial preservative), sodium citrate dihydrate, and tetrasodium EDTA (examples 16-18, col. 51, ln 45- col. 52, ln 29).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition, as previously disclosed by Douglas, to comprise benzoic acid, as previously disclosed by Beerse, with the motivation that antimicrobial compositions comprising benzoic acid will provide enhanced immediate as well as residual anti-viral and antibacterial efficacy. The antimicrobial compositions of the present invention provide previously unseen residual effectiveness against Gram negative bacteria, Gram positive bacteria, and viruses, fungi, and improved immediate germ reduction upon use (Beerse: abstract).

	Claims 46-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US Pat 5,310,546) as applied to claims 37, 38, 40, 41, 43, 44, 45, 49, and 50 above and further in view of Melgarejo et al. (US 2009/0221483 A1) hereinafter Melgarejo.
 	The teachings of Douglas are disclosed above.
  	Regarding claims 46-47, Douglas does not explicitly disclose administering the composition to the eye.
 	However, Melgarejo discloses a method of inhibiting growth of bacteria (claim 20), comprising the use of a composition comprising disodium EDTA, potassium citrate, and sodium citrate [0153], that can be in the form of an eye drop (ophthalmic use) [0140], formulated as a microbicide, which is administered topically or to mucosal surfaces such as the eyes [0138].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as previously disclosed by Douglas, to comprise ophthalmic use, as previously disclosed by Melgarejo, with the motivation that this would inhibit the survival or growth of various eukaryotic or prokaryotic microorganisms including, without limitation, Gram-positive and Gram-negative bacteria (Melgarejo: [0045]).
 	Regarding claim 48, Melgarejo discloses the composition is administered topically [0138].
	Regarding claim 51, Douglas discloses wherein concentrated compositions herein are preferably used by placing them in a container (col. 10, ln 20-25), but does not explicitly disclose one or more of a contact lens or contact lens container.
 	However, Melgarejo discloses a method of inhibiting growth of bacteria (claim 20), comprising the use of a composition comprising disodium EDTA, potassium citrate, and sodium citrate [0153], that can be in the form of an eye drop (ophthalmic use) [0140], formulated as a microbicide, which is administered topically or to mucosal surfaces such as the eyes [0138], and non-limiting examples include casings; flexible plastics; glass jars and bottles; and plastic jars and bottles (such as a contact lens container) [0151].
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as previously disclosed by Douglas, to comprise ophthalmic use, as previously disclosed by Melgarejo, with the motivation that this would inhibit the survival or growth of various eukaryotic or prokaryotic microorganisms including, without limitation, Gram-positive and Gram-negative bacteria (Melgarejo: [0045]).

	Claims 42 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas (US Pat 5,310,546) as applied to claims 37, 38, 40, 41, 43, 44, 45, 49, and 50 above and further in view of Ziebol et al. (US 2010/0106103 A1) hereinafter Ziebol.
 	The teachings of Douglas are disclosed above.
 	Regarding claim 42, Douglas discloses the composition of claim 37, but does not explicitly disclose a nanoparticle delivery system.
 	However, Ziebol discloses system for delivering an antimicrobial agent comprising a combination of nanoparticles, sodium citrate, and disodium EDTA (suitable nanoparticle delivery system) ([0093], claim 12).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition, as previously disclosed by Douglas, to comprise nanoparticle delivery, as previously disclosed by Ziebol, with the motivation that the antimicrobial agents such as nanoparticles and EDTA will also have efficacy at killing organisms within an established biofilm and/or degrading the extracellular matrix of the film (Ziebol: [0093]).
	Regarding claim 52, Douglas discloses the device of claim 49, but does not explicitly disclose a scrubber.
 	However, Ziebol discloses a system for delivering an antimicrobial agent comprising a combination of nanoparticles, sodium citrate, and disodium EDTA (suitable nanoparticle delivery system) ([0093], claim 12)., wherein the invention prevents, reduces and can even eliminate infectious organisms within the inner luminal surface of a catheter or other similar medical devices by providing a means for the prolonged presence of an antimicrobial agent and/or providing a means for periodically scrubbing the lumen of the catheter or other medical device to remove the biofilm in which infectious organisms proliferate [0005], a plug with bristles orientated radially outward is one such example (scrubber). The various embodiments may also be used in conjunction with one another. For example, the sponge plug may be combined with the hydrogel plug to produce the scrubbing action of the sponge with the swelling feature of the hydrogel [0145].
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition, as previously disclosed by Douglas, to comprise nanoparticle delivery, as previously disclosed by Ziebol, with the motivation that the antimicrobial agents such as nanoparticles and EDTA will also have efficacy at killing organisms within an established biofilm and/or degrading the extracellular matrix of the film (Ziebol: [0093]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of parent US Patent (US Pat US 11,103,433 B2).
The instant claims differ from the claims of the ‘433 patent in that they require zinc salt whereas the zinc salt is optional in the ‘433 patent. However, both sets of claims overlap because the compositions for inhibiting growth both require water, chelating agent selected from disodium EDTA or tetrasodium EDTA; chelating agent selected from sodium citrate or potassium citrate. 
This is a nonstatutory double patenting rejection.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615